COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 WADE OIL & GAS, INC.
                                                §              No. 08-12-00038-CV
                        Appellant,
                                                §                   Appeal from
 v.
                                                §               236th District Court
 TELESIS OPERATING COMPANY,
 INC., VANTAGE ENERGY, LLC,                     §            of Tarrant County, Texas
 AND VANTAGE FORT WORTH
 ENERGY, LLC,                                   §             (TC # 236-235985-09)

                        Appellees.              §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.